Beoyles, O. J.
1. Under all the facts of the ease special grounds 1, 2, 3, and 4 of the motion for a new trial (complaining of the admission of alleged illegal evidence) fail to show any cause for a reversal of the judgment.
*66Decided November 18, 1932.
A. B. Spence, Blaloch & Blaloch, for plaintiffs in error.
Herbert W. Wilson, contra.
2. The remaining special grounds of the motion for a new trial complain of certain excerpts from the charge of the court, and of the failure of the court to charge (without request) upon certain alleged vital issues in the case. When these grounds are considered in the light of the entire charge and the facts of the case, they fail to disclose any error requiring a reversal of the judgment.
3. The evidence in this case was in sharp conflict and authorized a verdict for either party. Conceding that the evidence for the plaintiff was weak, and that the preponderance of the evidence was in favor of the defendant, yet the jury, by their verdict in favor of the plaintiff, settled all the issues of fact in the case, and, that finding having been authorized by some substantial evidence and approved by the trial judge, and no •reversible error appearing to have been committed upon the trial, this court is without authority to interfere. See, in this connection. Southern Bank v. Goette, 108 Ga. 796 (33 S. E. 974); Brown v. Wilkes, 20 Ga. App. 92 (4, 5) (92 S. E. 553); Easterling v. Bell, 29 Ga. App. 465 (3) (116 S. E. 50).

Judgment affirmed.


Hooper, J., concurs. MacIntyre, J., not presiding.